     Case 2:19-cv-11793-BWA-DPC Document 202 Filed 05/07/21 Page 1 of 2




MINUTE ENTRY
CURRAULT, M. J.
MAY 7, 2021
MJSTAR: 0:12


                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA
 KATHERINE MUSLOW, ET AL.                        *                  CIVIL ACTION

 VERSUS                                          *                  NO. 19-11793

 BOARD OF SUPERVISORS OF                         *                  SECTION “M” (2)
 LOUISIANA STATE UNIVERSITY
 AND AGRICULTURAL AND
 MECHANICAL COLLEGE, ET AL.

       I held a telephone conference on this date to discuss Plaintiffs’ Motion for Expedited

Consideration (ECF No. 197) of their Motion for Reconsideration and for Stay (ECF No. 198).

Participating were:    Natasha Z. Wilson, counsel for Plaintiffs;

                       Maria Nan Alessandra, counsel for Defendants.

       The Court granted Plaintiffs’ Motion for Expedited Consideration. After hearing from the

parties on the issues in the Motion for Reconsideration and for Stay, the Court denied Plaintiffs’

request for a stay as to the Rule 37 reservation, noting that Defendants have yet to file a request

and that Plaintiffs will have an opportunity to respond should Defendants file a request. As to the

tax authorizations, the Court instructed Plaintiffs to sign the tax authorizations forms in accordance

with the following procedures: Defendants must change the tax authorization forms for the IRS to

send documents to Plaintiffs’ counsel address. Once Plaintiff receives the tax authorization forms

from Defendants, Plaintiffs are to execute and send same to the IRS within 24 hours. Within 24

hours of Plaintiffs’ receipt of the requested IRS documents, Plaintiffs must deliver for an in camera




                                                  1
     Case 2:19-cv-11793-BWA-DPC Document 202 Filed 05/07/21 Page 2 of 2




inspection their proposed redactions of the tax documents along with an unredacted copy, with an

explanation as to the reasons for each proposed redaction.

Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion for Expedited Consideration (ECF No. 197) is

GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Reconsideration and for Stay

(ECF No. 198) is GRANTED IN PART and DENIED IN PART as stated herein.



                                                    ___________________________________
                                                        DONNA PHILLIPS CURRAULT
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
